In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 14‐2898 
UNITED STATES OF AMERICA, 
                                                        Plaintiff‐Appellee, 

                                     v. 
ANTWON JENKINS, 
                                                    Defendant‐Appellant. 
                        ____________________ 
          Appeal from the United States District Court for the 
                      Southern District of Illinois. 
         No. 3:12‐CR‐30239‐DRH‐1 — David R. Herndon, Judge. 
                 ____________________ 
                             
     ARGUED MAY 18, 2015 — DECIDED FEBRUARY 24, 2017 
                 ____________________ 
    Before  KANNE  and  SYKES,  Circuit  Judges,  and  ELLIS,  Dis‐
trict Judge.* 
      ELLIS,  District  Judge.  Defendant‐Appellant,  Antwon  Jen‐
kins, was arrested and charged with Kidnapping, 18 U.S.C. § 
1201(a), and Using or Carrying a Firearm to Commit a Fed‐
                                                 
      *  The Honorable Sara L. Ellis, of the United States District Court for 

the Northern District of Illinois, sitting by designation. 
2                                                            No. 14‐2898 

eral  Crime  of  Violence,  18  U.S.C.  §  924(c)(1)(A)(ii).1  Follow‐
ing his arrest, Jenkins agreed to cooperate with the Govern‐
ment’s investigation of these crimes and give a proffer inter‐
view. Prior to the interview, the Government and Jenkins en‐
tered into a proffer agreement, the terms of which prohibited 
the  Government  from  making  direct  use  of  any  statements 
or  information  Jenkins  provided  during  the  interview  in  its 
case‐in‐chief,  but  permitted  the  Government  to  derivatively 
use such information. During the interview, Jenkins told the 
Government  where  he  hid  the  gun  he  used  during  the  kid‐
napping.  The  Government  used  this  information  to  recover 
the  gun  and  then  introduced  both  physical  evidence  of  the 
gun,  as  well  as  the  testimony  of  the  agents  who  found  the 
gun  (collectively,  the  “gun  evidence”),  during  its  case‐in‐
chief. A jury convicted Jenkins on all counts and he received 
a  sentenced  of  308  months  in  prison—188  months  for  kid‐
napping  and  120  months  for  using  a  firearm  to  commit  a 
federal  crime  of  violence,  to  run  consecutively.  On  appeal, 
Jenkins  argues  that  the  Government  breached  the  proffer 
agreement  by  directly  using  the  information  he  provided 
during  the  proffer  interview  against  him  during  its  case‐in‐
chief.  
     After Jenkins filed his appeal and the parties argued the 
case before this panel, but before we decided the appeal, the 
Supreme Court issued its opinion in Johnson v. United States, 
‐‐‐  U.S.  ‐‐‐‐,  135  S.  Ct.  2551,  192  L.  Ed.  2d  569  (2015),  which 
held the residual clause of the Armed Career Criminals Act 
(“ACCA”), 18 U.S.C. § 924(e), to be unconstitutionally vague. 
                                                 
      1 While not explicitly addressed by either party, Jenkins’ appeal re‐

lates only to evidence admitted in support of the firearm count, Count II 
of the indictment. We limit our analysis accordingly.  
No. 14‐2898                                                        3

Jenkins then filed a supplemental appellate brief challenging 
his  conviction  under  18  U.S.C.  § 924(c)  for  using  a  weapon 
during a “crime of violence,” in this case kidnapping under 
18 U.S.C. 1201(a), arguing that in light of the ruling in John‐
son, kidnapping is no longer a “crime of violence” as defined 
under  §  924(c),  and  therefore  his  conviction  under  §  924(c) 
must be overturned as a matter of law. The Government ar‐
gues that the ruling in Johnson should not be extended to the 
Residual Clause of § 924(c), and even if it were, kidnapping 
would  still  be  a  crime  of  violence  under  the  Force  Clause, 
§ 924(c)(3)(A),  which  Johnson  did  not  implicate.  Because  the 
Residual  Clause,  §  924(c)(3)(B),  is  unconstitutionally  vague 
and  kidnapping  under  §  1201(a)  does  not  have,  as  an  ele‐
ment,  the  use,  threatened  use,  or  attempted  use  of  physical 
force, we reverse Jenkins’ conviction under § 924(c). Because 
Jenkins’  conviction  under  §  924(c)  is  the  only  issue  on  ap‐
peal,  we  need  not  reach  the  original  appellate  issue  of 
whether the Government breached the proffer agreement.  
                            I. ANALYSIS 
   A jury convicted Jenkins of using or possessing a weapon 
during  the  commission  of  a  crime  of  violence,  namely,  kid‐
napping, under 18 U.S.C. § 924(c). Section 924(c)(3) defines a 
crime of violence as:  
       [A] felony and— 
       (A)  has  as  an  element  the  use,  attempted  use, 
       or threatened use  of  physical force against the 
       person or property of another, or 
       (B)  that  by  its  nature,  involves  a  substantial 
       risk  that  physical  force  against  the  person  or 
4                                                          No. 14‐2898 

        property of another may be used in the course 
        of committing the offense.   
18  U.S.C.  §  924(c)(3)(A),  (B).  Subsection  A  is  commonly  re‐
ferred to as the “Force Clause” and Subsection B is referred 
to as the “Residual Clause.”  
    Jenkins now challenges his conviction under § 924(c), ar‐
guing that in light of Johnson, the Residual Clause is uncon‐
stitutionally vague and that the Force Clause does not apply 
to kidnapping because kidnapping under § 1201(a) does not 
include  the  use  of  physical  force  as  an  element.  The  Gov‐
ernment  responds  that  kidnapping  is  a  crime  of  violence 
under the Force Clause and, in the alternative, under the Re‐
sidual  Clause  and  that  we  should  not  extend  Johnson  to 
§ 924(c)(3)(B). Additionally, the Government argues that we 
should  not  even  consider  the  vagueness  challenge  to 
§ 924(c)(3)(B) because Jenkins has not brought it as an as ap‐
plied challenge.  
    The  parties  agree  that  because  Jenkins  did  not  raise  his 
challenge to § 924(c) in the district court, the proper standard 
of  review  is  plain  error.  To  reverse  a  trial  court  ruling  for 
plain  error,  there  must  be  “(1)  an  error  or  defect  (2)  that  is 
clear  or  obvious  (3)  affecting  the  defendant’s  substantial 
rights (4) and seriously impugning the fairness, integrity, or 
public  reputation  of  judicial  proceedings.”  United  States  v. 
Jenkins,  772  F.3d  1092,  1097  (7th  Cir.  2014)  (quoting  United 
States  v.  Goodwin,  717  F.3d  511,  518  (7th  Cir.  2013),  cert.  de‐
nied, ‐‐‐ U.S. ‐‐‐‐, 134 S. Ct. 334, 187 L. Ed. 2d 234 (2013)). An 
error is plain if it is plain at the time the appellate court re‐
views  the  error,  regardless  of  whether  it  was  settled  or  un‐
settled at the time the district court ruled. Henderson v. Unit‐
No. 14‐2898                                                        5

ed States, ‐‐‐ U.S. ‐‐‐‐, 133 S. Ct. 1121, 1130–31, 185 L. Ed. 2d 85 
(2013). 
   A.  Force Clause 
    There  is  no  question  as  to  the  constitutionality  of  the 
Force Clause; Jenkins simply argues that it does not apply to 
kidnapping. The Force Clause defines a crime of violence as 
any felony that “has as an element the use, attempted use, or 
threatened use of physical force against the person or prop‐
erty  of  another.”  18  U.S.C.  §  924(c)(3)(A).  In  determining 
whether a crime fits this definition, a court may only look at 
the elements of the offense, not the underlying facts of con‐
viction. United States v. Yang, 799 F.3d 750, 752 (7th Cir. 2015) 
(interpreting  the  functionally  identical  force  clause  of  the 
Armed  Career  Criminal  Act).  Therefore,  in  evaluating 
whether  kidnapping  under  §  1201(a)  is  a  crime  of  violence 
under § 924(c)(3)(A), the kidnapping statute must have as an 
element the use, attempted use, or threatened use of physical 
force; it is irrelevant whether a defendant actually used force 
in the commission of the crime. Id.  
   Section 1201(a) punishes for kidnapping:  
       [w]hoever  unlawfully  seizes,  confines,  invei‐
       gles, decoys, kidnaps, abducts, or carries away 
       and  holds  for  ransom  or  reward  or  otherwise 
       any  person  …  when  the  person  is  willfully 
       transported  in  interstate  or  foreign  commerce 
       … 
18 U.S.C. § 1201(a).  
   The Government does not argue that the first element—
unlawfully seizing, confining, inveigling, decoying,  kidnap‐
ping, abducting, or carrying away—requires the use of force 
6                                                          No. 14‐2898 

and rests its argument on the second element, “hold[ing] for 
ransom or reward or otherwise.” Id. The Government argues 
that because the holding must be unlawful, it necessarily re‐
quires at a minimum the threat of physical force. This is in‐
correct.  Holding  can  be  accomplished  without  physical 
force. For example, a perpetrator could lure his victim into a 
room and lock the victim inside against his or her will. This 
would  satisfy  the  holding  element  of  kidnapping  under 
§ 1201(a) without using, threatening to use, or attempting to 
use  physical  force.  See  United  States  v.  Swanson,  55  Fed. 
App’x  761,  762  (7th  Cir.  2003)  (“[O]ur  sister  circuits  have 
held  that  the  similar  crimes  of  false  imprisonment  and  kid‐
napping  by  deception  …  do  not  have  physical  force  as  an 
element[.]“ (citing United States v. Zamora, 222 F.3d 756, 764–
65 (10th Cir. 2000); United States v. Williams, 110 F.3d 50, 52–
53 (9th Cir. 1997); United States v. Kaplansky, 42 F.3d 320, 324 
(6th Cir. 1994) (en banc))).  
    The  Government  argues  that  even  in  cases  where  no 
force  is  actually  used  there  is  an  ever‐present  risk  that  the 
situation  will  devolve  to  the  point  that  the  perpetrator  will 
need  to  use  force.  But  this  argument  conflates  the  Force 
Clause  and  the  Residual  Clause.  The  Force  Clause  only  de‐
fines crimes of violence by the elements of those crimes, not 
by  any  inherent  risk  associated  with  the  crime.  While  kid‐
napping  very  well  may  carry  such  inherent  risks,  one 
properly  analyzes  that  argument  only  under  the  Residual 
Clause, rather than the Force Clause.  
   We  are  aware  of  this  Court’s  recent  decision  in  United 
States  v.  Cureton,  845  F.3d  323,  326  (7th  Cir.  2017),  in  which 
we found, applying the plain error standard, that it is a de‐
batable  question  whether  the  ransom  demand  statute,  18 
No. 14‐2898                                                               7

U.S.C. § 875(a), “has as an element the … threatened use of 
physical force against the person … of another.” The Cureton 
Court determined that because the law is not settled on that 
issue  and  further,  because  the  defendant  failed  to  carry  his 
burden to demonstrate that his conviction under the statute 
affected his substantial rights, he could not prevail under the 
plain  error  standard.2  Id.  at  326‐27.  We  find  Cureton  distin‐
guishable  because  without  the  conviction  on  Count  II,  Jen‐
kins’  sentencing  guidelines  range  would  be  151  to  188 
months  on  Count  I.  R.  246.  He  received  a  sentence  of  308 
months,  which  was  120  months  longer  than  the  top  end  of 
the  sentencing  guidelines  range  for  Count  I.  R.  261.  Unlike 
the  defendant  in  Cureton,  Jenkins  has  clearly  demonstrated 
harm from this error. 
    Finally, the Government attempts to bolster its argument 
by  citing  to  pre‐Johnson  cases  that  held  kidnapping  to  be  a 
crime  of  violence.  However,  none  of  these  cases  found  that 
kidnapping had physical force as an element, and one even 
expressly  stated  that  it  does  not.  See  Delgado‐Hernandez  v. 
Holder, 697 F.3d 1125, 1130 (9th Cir. 2012) (“The federal kid‐
napping  statute  has  no  force  requirement  …  .”).  Therefore, 
we find that kidnapping is not a crime of violence under the 
Force Clause.  
       


                                                 
      2 The Cureton Court found that reversing the defendant’s conviction 

for the ransom demand would not affect the sentencing guidelines range 
for the remaining offenses and the district court would be well within its 
discretion  to  impose  the  same  sentence  on  remand  even  without  that 
conviction; therefore, the defendant failed to demonstrate that any error 
was harmful. Id. at 327.  
8                                                        No. 14‐2898 

     B.  Residual Clause 
     Jenkins  also  argues  that  in  light  of  the  Supreme  Court’s 
decision  in  Johnson,  135  S.  Ct.  2551,  and  our  subsequent  ex‐
tension of Johnson’s holding in United States v. Vivas‐Ceja, 808 
F.3d 719 (7th Cir. 2015), the Residual Clause of § 924(c)(3)(B) 
is  unconstitutionally  vague  and  therefore  we  should  vacate 
his  §  924(c)  conviction.  After  the  parties  submitted  their 
supplemental  briefs,  we  decided  this  very  issue  in  United 
States  v.  Cardena,  842  F.3d  959,  996  (7th  Cir.  2016),  holding 
that  §  924(c)(3)(B)  is  unconstitutionally  vague.  Therefore, 
kidnapping  under  18  U.S.C.  §  1201(a)  is  not  a  crime  of  vio‐
lence as defined in § 924(c).  
     C.  Plain Error Analysis 
   Because  §  1201(a)  does  not  satisfy  the  Force  Clause  and 
the  Residual  Clause  is  unconstitutionally  vague,  we  must 
determine  if  this  error  satisfies  the  plain  error  standard  for 
reversing the conviction on the basis of an argument the de‐
fendant did not previously raise before the district court.  
    First we must determine if there was an error and if that 
error is clear  and obvious. Jenkins, 772  F.3d at 1097. In  light 
of the Supreme Court ruling in Johnson and our subsequent 
extension  of  Johnson  to  § 924(c)(3)(B)  in  Cardena,  the  uncon‐
stitutionality of § 924(c)(3)(B) is plain. Additionally, kidnap‐
ping  as  defined  in  18  U.S.C.  §  1201(a)  does  not  require  the 
use of force as an element, therefore Jenkins’ conviction un‐
der  §  924(c)  cannot  be  sustained  under  the  Force  Clause  ei‐
ther.  Thus,  Jenkins’  conviction  under  §  924(c)  was  in  error 
and that error is plain at the time of this review.  
   Next, we must determine whether this error affected Jen‐
kins’ substantive rights and seriously impugned the fairness 
No. 14‐2898                                                           9

of the judicial proceedings. Id. An error affects a defendant’s 
substantive rights if it resulted in the defendant receiving a 
longer  sentence  than  he  otherwise  would  have  without  the 
error.  See  id.  at  1098–99  (sentencing  a  defendant  to  a  longer 
prison  term  based  on  an  improperly  calculated  sentencing 
guideline  range  affected  defendant’s  substantive  rights). 
Here, Jenkins received a sentence of 120 months in prison for 
his § 924(c) conviction, to run consecutively to his 188 month 
sentence  for  kidnapping.  Therefore,  this  erroneous  convic‐
tion directly resulted in the district court increasing Jenkins’ 
sentence by 120 months. See, e.g., United States v. Armour, 840 
F.3d  904,  910  (7th  Cir.  2016)  (plain  error  standard  satisfied 
where  defendant  was  given  a  consecutive  seven‐year  man‐
datory minimum sentence for brandishing where there was 
no  jury  verdict  finding  him  guilty  of  brandishing).  There  is 
no  set  of  alternative  facts  that  the  government  could  have 
presented  that  would  have  resulted  in  a  valid  conviction 
under  §  924(c)  for  using  or  carrying  a  firearm  during  the 
commission of a federal kidnapping offense because, as dis‐
cussed above, kidnapping is not a crime of violence under § 
924(c)(3).  And  a  120‐month  prison  sentence  for  a  non‐
existent  crime  undermines  the  fairness  of  the  judicial  pro‐
ceedings  and  cannot  stand.  Therefore,  Jenkins  has  satisfied 
the high burden for reversal under the plain error standard 
and we reverse his conviction under § 924(c)(1)(A)(ii).  
                                
10                                                   No. 14‐2898 

                        II. CONCLUSION 
    For the foregoing reasons, we REVERSE Jenkins’ convic‐
tion  for  Using  or  Carrying  a  Firearm  to  Commit  a  Federal 
Crime of Violence, 18 U.S.C. § 924(c)(1)(A)(ii), and REMAND 
for further proceedings consistent with this opinion.